Braley, J.
The plaintiff, who took no exceptions to the report, failed to satisfy the master, that he was entitled to a proprietary interest in the system devised by the joint efforts of the parties for easily computing the quantity of leather required for different sizes of shoes, whereby the usual waste in cutting hides under methods then in use would be largely diminished or wholly eliminated, and to an accounting for the proceeds received by the defendant, through whose exertions it had been adopted and used by a large number of manufacturers. But if the failure to prove these essential averments disposes of the prayers for specific relief, yet the master having found further, that the plaintiff’s services and mathematical skill contributed appreciably to the development and perfection of the system, the compensation awarded could have been decreed under the original bill, and the amendment filed and allowed after the coming in of the report was unnecessary. American Stay Co. v. Delaney, ante, 229. It was, however, within the discretion of the single justice not only to order a recommittal, but to direct that the hearing should be had upon the material evidence already introduced, and such *246further evidence as either party might offer upon the issue raised by the amendment, even if the question had already been decided. The granting to each party of the further right “to ask for such rulings upon, any portion or portions of the evidence already introduced as he would have had, had such evidence not previously been offered,” and “to report such portion of the evidence as either party may request,” also was discretionary, and the interlocutory decree of recommittal as amended is affirmed. Crosier v. Kellogg, 210 Mass. 181.
The defendant’s third exception to the original, and the third and fourth exceptions to the supplemental report being untenable, the exceptions which are common to both reports, that no implied contract had been proved, and that the amount awarded to the plaintiff was unreasonable, remain for decision. If the entire report is read with the evidence so far as reported, it amply sustains the master. The plaintiff at the request of the defendant having rendered valuable services, which were not intended to be gratuitous, was rightly allowed compensation, and the amount not appearing to be excessive, the final decree must be affirmed with costs. Dickey v. Putnam Free School, 197 Mass. 468, 473.

Ordered accordingly.